Name: Council Decision 2012/457/CFSP of 2Ã August 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international affairs;  criminal law;  Asia and Oceania
 Date Published: 2012-08-03

 3.8.2012 EN Official Journal of the European Union L 208/18 COUNCIL DECISION 2012/457/CFSP of 2 August 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/413/CFSP (1), and in particular Article 23(1) and (2), Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP. (2) The Council considers that certain persons should be removed from the list of persons and entities subject to restrictive measures set out in Annex II to Council Decision 2010/413/CFSP and that the entries concerning certain entities should be amended. (3) Following the decision by the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1737 (2006), two persons and one entity should be removed from the list set out in Annex II to Decision 2010/413/CFSP and included in the list of persons and entities subject to restrictive measures set out in Annex I to that Decision. (4) The lists set out in Annexes I and II to Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The persons listed in Annex I to this Decision shall be deleted from the list set out in Annex II to Decision 2010/413/CFSP. Article 2 In Annex II to Decision 2010/413/CFSP, the entries concerning the entities referred to in Annex II to this Decision shall be replaced by the entries set out in Annex II to this Decision. Article 3 The persons and entity listed in Annex III to this Decision shall be deleted from the list set out in Annex II to Decision 2010/413/CFSP and added to the list set out in Annex I to Decision 2010/413/CFSP, as amended by the entries set out in Annex III to this Decision. Article 4 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 2 August 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 195, 27.7.2010, p. 39. ANNEX I Persons referred to in Article 1 1. Dr Ahmad AZIZI 2. Dr Ali DIVANDARI 3. Dr Abdolnaser HEMMATI 4. Mohammad Reza MESKARIAN 5. Sayeed ZAVVAR ANNEX II Entities referred to in Article 2 Name Identifying information Reasons Date of listing 1. Mobin Sanjesh Entry 3, No 11, 12th Street, Miremad Alley, Abbas Abad, Tehran Involved in purchasing equipment and materials which have direct applications in the Iranian nuclear programme. 1.12.2011 2. Bank Melli Iran ZAO (a.k.a. Mir Business Bank) Number 9/1, Ulitsa Mashkova, Moscow, 130064, Russia Alternative addr: Mashkova st. 9/1 Moscow 105062 Russia Owned by Bank Melli. 23.6.2008 3. Melli Bank plc London Wall, 11th floor, London EC2Y 5EA, United Kingdom Owned by Bank Melli. 23.6.2008 4. Neka Novin (a.k.a. Niksa Nirou) Unit 7, No 12, 13th Street, Mir-Emad St, Motahary Avenue, Tehran, 15875- 6653 Involved in procurement of specialist equipment and materials that have direct application in Iranian nuclear programme. 23.5.2011 5. Bank Tejarat Postal Address: Taleghani Br. 130, Taleghani Ave. P.O.Box: 11365 - 5416, Tehran Tel.: 88826690 Tlx.: 226641 TJTA IR. Fax: 88893641 Website: http://www.tejaratbank.ir Bank Tejarat is a partly State owned bank. It has directly facilitated Iran's nuclear efforts. For example, in 2011, Bank Tejarat facilitated the movement of tens of millions of dollars in an effort to assist the UN designated Atomic Energy Organisation of Iran's ongoing effort to acquire yellowcake uranium. The AEOI is the main Iranian organisation for research and development of nuclear technology, and manages fissile material production programs. Bank Tejarat also has a history of assisting designated Iranian banks in circumventing international sanctions, for example acting in business involving UN designated Shahid Hemmat Industrial Group cover companies. 23.1.2012 6. Shahid Beheshti University Daneshju Blvd., Yaman St., Chamran Blvd., P.O. Box 19839-63113, Tehran, Iran Owned or controlled by Ministry of Defence and Armed Forces Logistics (MODAFL). Carries out scientific research in relation to the development of nuclear weapons. 23.5.2011 ANNEX III Persons and entity referred to in Article 3 Persons 1. Azim Aghajani (also spelled: Adhajani). Function: Member of the IRGC-Qods Force operating under the direction of Qods Force Commander, Major General Qasem Soleimani, who was designated by the UN Security Council in Resolution 1747 (2007). Other information: facilitated a breach of paragraph 5 of Resolution 1747 (2007) prohibiting the export of arms and related materiel from Iran. Additional information: Nationality: Iran. Passport Number: 6620505, 9003213 Date of UN designation: 18 April 2012 2. Ali Akbar Tabatabaei (alias: Sayed Akbar Tahmaesebi). Function: Member of the IRGC Qods Force operating under the direction of Qods Force Commander, Major General Qasem Soleimani, who was designated by the UN Security Council in Resolution 1747 (2007). Other information: facilitated a breach of paragraph 5 of Resolution 1747 (2007) prohibiting the export of arms and related materiel from Iran. Additional information: Nationality: Iran. Date of birth: 1967 Date of UN designation: 18 April 2012 Entity 1. Behineh Trading Co. Other information: An Iranian company that played a key role in Irans illicit transfer of arms to West Africa and acted on behalf of the IRGC Qods Force, commanded by Major General Qasem Soleimani, designated by the UN Security Council in Resolution 1747 (2007), as the shipper of the weapons consignment. Additional information: Location: Tavakoli Building, Opposite of 15th Alley, Emam-Jomeh Street, Tehran, Iran. Telephone: +98 919 538 2305. Website: http://www.behinehco.ir Date of UN designation: 18 April 2012